DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claim Status
3.	Claims 1-17 are currently pending
	The Double Patenting Rejection is withdrawn upon amendment
	The rejection under 35 U.S.C. § 112(b) to Claims 1, 8, 15, and 17 is withdrawn
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of 1-17 have been fully considered and are found unpersuasive.
The arguments raised in the Remarks of 01/18/2022 are directed to the amended claim matter.
	Applicants Argue 
Specifically, the Office Action asserts that Nakamura and Schwarz allegedly disclose "a plurality of subblocks." See Office Action pp. 12-14. Nakamura and a triangle block. Instead, Nakamura describes "partitioning a picture into rectangular blocks having optional sizes and shapes," and Schwarz describes "the sample array of the picture being partitioned into sample sets," where "the sample sets 40 are rectangular and/or quadratic blocks." See Nakamura at paragraph [0084] and Schwarz at paragraphs [0008] and [0035], respectively (emphasis added). 
Therefore, Nakamura and Schwarz do not disclose that "a subblock of the one or more subblocks is a triangle block," as recited in amended claim 1.
	Examiner’s rebuttal
To point 4.(i)	Examiner remarks that the paragraphs addressed at this point, are conveniently selected for not being representative to a block partitioning comprising triangular shapes, or any other shapes.
Examiner contends the argument and directs Applicants’ attention to the art to Schwarz, disclosing a coding method by which a partition of the coding unit, is performed on various sub-block shapes including triangular as recited at Par.[0079] herein reproduced and highlighted for brevity;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  .

Applicants are advised to compare, review and correct the amended claims in comparison to the previously presented claim listing in order to correct any inadvertent errors to the “cross-over” or “underline” markings applied, in order to eliminate certain syntax errors.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiroya Nakamura et al., (hereinafter Nakamura) (US 2014/0376638) in view of Heiko Scwarz et al., (hereinafter Scwarz) (US 2013/0279577).
No common assignee or inventor has been identified for this application.
Nakamura discloses, a method of decoding a bitstream for a video signal by a decoding device (Abstract, Fig.1, Par.[0141]), the method comprising: 
obtaining first flag information for a current coding block from the bitstream, wherein the first flag information indicates (receiving, hence obtaining a skip flag from the bitstream for the current block by a prediction, syntax indicating that the coding block is coded on skip mode, per code skip_flag [x0], [y0], at Fig.10 Par.[0127], [0134], [0145]); 

obtaining, based on the first flag information (when skip flag is received indicating  skip_flag [x0], [y0]=1, and based on the prediction information, the prediction mode is set to inter-prediction e.g., MODE_INTER, Par.[0145] per code at Fig.10

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
), second flag information for the current coding block from the bitstream (a second partition mode flag ParMode flag being obtained Par.[0123]), wherein the second flag information indicates whether the current coding block has multiple inter prediction parameter information based on a neighbor block (based on the first flag value skip_flag [x0], [y0]=1, determining the prediction mode to be inter-prediction e.g., MODE_INTER Par.[0089]-[0092] and accordingly to the a second syntax setting the partition mode PartMode, thus indicating multiple inter-prediction parameter information for each of the partitioned blocks Par.[0093]-[0096], where would be obvious to the ordinary skilled that the prediction parameter information is directed towards the pixels of the neighboring blocks which are the only reference samples being reconstructed and available for MV candidate selection, i.e., for the multiple sub-blocks of different sizes, indicating the multiple inter-prediction parameters information for decoding the current coding block according to their respective size e.g., Par.[0096] and implicitly determined by  the partition mode PartMode and PRED_INTER mode information Par.[0122]); 

partitioning, based on the second flag information (partitioning the coding block, Par.[0018]-[0039] etc. and the sub-block partitioning scheme  in Figs 14A-H, e.g., sub-blocks size NxN 0-3 in Fig.14H as the smallest partitioned block size i.e., sub-block size set to the power of 2, Par.[0087],[0087]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) indicating that the current coding block has multiple inter parameter information, the current coding block into a plurality of subblocks into (partitioning into a plurality of sub-blocks by the syntax  partition mode of a second flag, PartMode, Par.[0123] implicitly indicating multiple inter-prediction parameter information for each of the partitioned blocks Par.[0093]-[0096], i.e., sub-blocks of different sizes as topically named in the art,
 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and indicating the multiple inter-prediction parameters information for decoding the current coding block according to their respective size e.g., Par.[0096] and Par.[0127] stipulating as cited,


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

obtaining motion vector information for each subblock of the plurality of subblocks in the current coding block based on motion vector information (obtaining the motion vectors on the current target block to be predicted at temporally different positions using inter-prediction information at block level, i.e., sub-blocks, at least at Par.[0034],[0035]) of [[a]] the neighbor block adjacent to the subblock among neighbor blocks of the current coding block (obtaining the motion vector information of the current coding unit and deriving inter-prediction information, spatially adjacent to the current block e.g., neighboring prediction blocks Par.[0159] Fig.14H to the target prediction block, Par.[0108]-[0110] and Fig.6-8 Fig.14, of temporal merge candidates, Par.[0103]-[0105]); 
obtaining a prediction value for the subblock (obtaining a prediction value, Par.[0141], Fig.10, or S2111 in Fig.18, for each sub-block deriving the inter-prediction parameter information at unit 104, in Fig.1, Par.[0018]-[0023]) based on the obtained motion vector information (performing motion compensation thus using the prediction value for the respective partitioned sub-blocks 


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , Par.[0004], [0042], [0084], [0245]); and 
reconstructing the subblock based on the obtained prediction value (reconstructing the partitioned sub-blocks in the bitstream at decoding unit 202, Par.[0042] by obtaining a prediction value, Par.[0141], Fig.10, or S2111 in Fig.18 and predicting the current sub-blocks partitioned as in Fig.3, based on the inter-prediction information signaled from encoder to decoder and partitioning per Fig.14H, Par.[0047], [0048] and according to the sub-block NxN partitioning scheme used Par.[0159].  
However, while some claimed limitations may not be directly addressed due to lack of support in specification, but may only be inferred from Nakamura, it is remarked that the art to Schwarz may be explicitly teaching these limitations reciting:
obtaining, based on the first flag information, second flag information for the current coding block from the bitstream, wherein the second flag information indicates whether the current coding block has multiple inter prediction parameter information based on a neighbor block (based on the first skip_flag being signaled and activated in the bitstream for the current block Par.[0043], hence obtained at decoder according to the multiple sub-block partitions e.g., where the block 40 is further partitioned into sub-blocks 50 and 60 representing multiple inter-prediction motion vector parameters at Par.[0046], [0184]); 
partitioning, based on the second flag information indicating that the current coding block has multiple inter parameter information, the current coding block into (and based on a second flag, split_coding_unit_flag from which obtaining the QT quad tree sub-partition information and multiple inter-prediction information, Par.[0178],[0179] Fig.11-13, Par.[0189],[0190]) one or more subblocks, wherein a subblock of the one or more subblocks is a triangle block(partitioning the picture samples into triangular shapes, Par.[0097]);

One of ordinary skills would have found obvious before the effective filing date of the invention, to consider the teachings in Nakamura, by which a decoding apparatus performs an initial partitioning of the data stream into blocks of any size 32x32, 16x16, 8x8x, 4x4 and sub-blocks set to the smallest size by power of 2 rule,  Par.[0087], [0088] [0159] according to inter-prediction information received from the bit-stream, by which the inter-prediction method is based on the condition established by a signaled skip flag, and using merge mode in the spatio-temporal position of the neighboring reference blocks in order to predict the current block. The disclosure in Nakamura finds a similar prediction method in the art to Schwarz detailing the skip based inter-prediction further partitioning into triangular shapes and the various results obtained in view the saving at the bit rate processing Par.[0018] by reducing the explicit syntax signaling Par.[0040] and in effect, improving the coding efficiency Par.[0080], under which rationale the combination which would have produced the same claimed results with high predictability.

Re Claim 2. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 4 subblocks having a same size (same size sub-blocks 0-3 Fig.14H), motion vector information for a top left subblock of the 4 subblocks is obtained from a top left neighbor block adjacent to the current coding block (sub-block 0, from top-left block E0), motion vector information for a top right subblock of the 4 subblocks is obtained from a top neighbor39Attorney Docket No.: 19819-0773002Client Ref: OPP-TZ-2015-0433-US-C1 block adjacent to the current coding block (sub-block 1, from top neighbors C0, B1 see Fig.14H), motion vector information for a bottom left subblock of the 4 subblocks is obtained from a left neighbor block adjacent to the current coding block (sub-block 2, from left neighbors D0, A2), and motion vector information for a bottom right subblock of the 4 subblocks is obtained from a temporal neighbor block of the current coding block (for sub-block 3, Fig.14H may be predicted based on temporal candidates per Fig.15 and Fig.19 steps 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 steps 3101-3104).  

Re Claim 3. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 2 subblocks having a same size and each having a greater vertical size, motion vector information for a left subblock of the 2 subblocks is obtained from a left neighbor block adjacent to the current coding block, and motion vector information for a right subblock of the 2 subblocks is obtained from a top neighbor block adjacent to the current coding block (see Fig.14E, sub-blocks 0 and 1 with neighbors E0 –A0 and Co-B1 top respectively

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
).  

Re Claim 4. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 2 subblocks having different sizes and each having a greater vertical size and a left subblock has a greater horizontal size than a right subblock (sub-block 0), motion vector information for the left subblock of the 2 subblocks is obtained from a left neighbor block adjacent to the current coding block, and motion vector information for the right subblock of the 2 subblocks is obtained from a top right neighbor block adjacent to the current coding block (sub-block 1 Fig.14G and respective claimed neighbors).  

Re Claim 5. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 2 subblocks having different sizes and each having a greater vertical size and a left subblock has a smaller horizontal size than a right subblock (sub-block 0 in Fig.14F), motion vector information for the left subblock of the 2 subblocks is obtained from a bottom left neighbor block adjacent to the current coding 40Attorney Docket No.: 19819-0773002 Client Ref: OPP-TZ-2015-0433-US-C1 block, and motion vector information for the right subblock of the 2 subblocks is obtained from a top neighbor block adjacent to the current coding block (sub-block 1 Fig.14F and respective claimed neighbors).  

Re Claim 6. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein obtaining the motion vector information for the subblock based on the motion vector information of the neighbor block adjacent to the subblock includes (based on the inter prediction information of the neighboring reconstructed blocks/pixels adjacent to the current block/sub-blocks of pixels, as indexed in Fig.13, 15): 
assigning the motion vector information of the neighbor block adjacent to the subblock to the motion vector information for the subblock (allocating the inter-prediction information of the neighboring blocks e.g., a reference index to the inter-prediction partition information, corresponding to the respective prediction sub-bloc, Par.[0095], [0101]).  

Re Claim 7. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein the neighbor blocks of the current coding block include at least one spatial neighbor block adjacent to the current coding block in a picture including the current block and a temporal neighbor block in a picture different from the picture including the current block (setting a value among the reference list candidates L0, L1 at S5102, S5103 Fig.34, 37, Par.[0018]-[0023], [0025]-[0026], [0028]-[0033]).  

Re Claim 8. (Currently Amended)  This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus comprising a processor (Nakamura; a processor Par.[0029]) and a triangular block partition is performed  (Schwarz: Par.[0079]), wherein the processor is configured to implement each and every steps in the same order of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 9. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to mutatis mutandis.

Re Claim 10. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every step in the same order of the method claim 3, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 11. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every step in the same order of the method claim 4, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 12. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every step in the same order of the method claim 5, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 13. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every step in the same order of the method claim 6, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 14. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every step in the same order of the method claim 7, hence it is rejected under the same evidentiary premises mutatis mutandis.

(Nakamura; Fig.1, Par.[0045] or Schwarz; encoder at Par.[0006] and triangular partition, Par.[0079]) where each and every limitations of the decoding method of claim 1, are processed at each and every steps in the same order within the prediction loop of the encoder, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 16. (Original) This claim represents the computer readable storage device storing the bitstream where each and every limitations of the decoding method of claim 1, are processed at each and every step in the same order within the prediction loop of the encoder, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 17. (Currently Amended) This claim represents the apparatus implementing the encoding of a video bitstream, (Nakamura; Fig.1, Par.[0045] or Schwarz; encoder at Par.[0006] and triangular partition, Par.[0079]) where each and every limitations of the decoding method of claim 15, are processed at each and every steps in the same order within the prediction loop of the encoder, hence it is rejected under the same evidentiary premises mutatis mutandis.

Conclusion
6.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/